[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT            FILED
                      ________________________ U.S. COURT OF APPEALS
                                                         ELEVENTH CIRCUIT
                             No. 08-15841                   APRIL 27, 2009
                         Non-Argument Calendar            THOMAS K. KAHN
                                                               CLERK
                       ________________________

                   D. C. Docket No. 98-00049-CR-06-1

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

IVAN WILLIAMS,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Georgia
                     _________________________

                            (April 27, 2009)

Before TJOFLAT, DUBINA, and CARNES, Circuit Judges.

PER CURIAM:
       In 2000 Ivan Williams pleaded guilty and was convicted of conspiracy to

import cocaine and crack cocaine in violation of 21 U.S.C. § 963. Williams was

responsible for more than 4.5 kilograms of crack cocaine. The district court found

that his base offense level was 38, his adjusted base offense level was 37, and his

criminal history category was I. The applicable guidelines range was 210 to 262

months, and Williams was sentenced to 210 months imprisonment.

       In 2008 Williams sought a reduction of his sentence under 18 U.S.C. §

3582(c)(2) based on Amendment 706 to the sentencing guidelines. The district

court determined that Williams was not entitled to that relief because he was

accountable for 24 kilograms of cocaine base and 247 kilograms of cocaine

hydrochloride, and based on that amount of drugs, Amendment 706 did not change

his guidelines range.1 Williams contends that the district court was required to

hold a hearing on his § 3582(c)(2) motion and that it abused its discretion in

summarily refusing to reduce his sentence. He also argues that the court had the

discretion to reduce his sentence under United States v. Booker, 543 U.S. 220, 125

S. Ct. 738 (2005), Rita v. United States, 551 U.S. 338, 127 S. Ct. 2456(2007), Gall

v. United States, __ U.S. __, 128 S. Ct. 586 (2007), and Kimbrough v. United



       1
        The PSI stated that Williams was responsible for 26.47 kilograms of crack cocaine or its
equivalent, but no one disputes that Williams was responsible for more than 4.5 kilograms of
crack cocaine.

                                               2
States, __ U.S. __, 128 S. Ct. 558 (2007). He asserts that the court should have

reconsidered his sentence based on the 18 U.S.C. § 3553 factors and his exemplary

record while in prison.

      “We review de novo a district court’s conclusions about the scope of its

legal authority under 18 U.S.C. § 3582(c)(2),” United States v. James, 548 F.3d

983, 984 (11th Cir. 2008). “[T]he decision whether or not to grant an evidentiary

hearing generally is committed to the discretion of the district court.” United

States v. Yesil, 991 F.2d 1527, 1531 (11th Cir. 1992).

      Amendment 706 to the Sentencing Guidelines, along with Amendment 713,

retroactively reduced some applicable base offense levels for crack cocaine

offenses. James, 548 F.3d at 984–85. A base offense level of 38 now applies to

an offense involving 4.5 kilograms or more of crack cocaine. U.S.S.G. §

2D1.1(c)(1). Williams was accountable for more than 4.5 kilograms of crack

cocaine and was assigned a base offense level of 38 during his original sentencing

proceedings. Therefore, he is not entitled to a sentence reduction because

Amendment 706 did not lower his base offense level and his guidelines range. See

James, 548 F.3d at 986 (“The provisions of Amendment 706 would not result in a

lower base offense level and guidelines range for James. It follows that James is

not entitled to resentencing under § 3582(c)(2).”).



                                          3
      Nothing in § 3582(c) requires a district court to conduct a hearing. The law

is clear that Williams is not entitled to a sentence reduction under § 3582(c)(2).

See James, 548 F.3d at 986. There were no new factual determinations to be made.

See United States v. Cothran, 106 F.3d 1560, 1563 (11th Cir. 1997) (“[T]he district

court is to leave all of its previous factual decisions intact when deciding whether

to apply a guideline retroactively.”) (emphasis omitted). The district court did not

abuse its discretion in refusing to conduct a hearing on Williams’ § 3582(c)(2)

motion. Furthermore, because Williams was not entitled to resentencing under §

3582(c)(2), “[h]is arguments for the application of Booker and Kimbrough at

resentencing are academic.” James, 548 F.3d at 986.

      AFFIRMED.




                                           4